     0:21-cv-01464-TMC-PJG             Date Filed 06/02/21      Entry Number 12      Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Andy David Martin, II,                               )         C/A No. 0:21-1464-TMC-PJG
                                                     )
                                  Plaintiff,         )
                                                     )
        v.                                           )           ORDER REGARDING
                                                     )        AMENDMENT OF COMPLAINT
Al Cannon Detention Center, Chaplain                 )
Services; Captain Carter, Major Smith; Staff         )
SGT. T. Smalls,                                      )
                                                     )
                                  Defendants.        )
                                                     )

        Plaintiff Andy David Martin, II, a self-represented state pretrial detainee, brings this civil

rights action pursuant to 42 U.S.C. § 1983. This matter is before the court pursuant to 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) for initial review pursuant to 28 U.S.C. § 1915

and § 1915A. Having reviewed the Complaint in accordance with applicable law, the court finds

this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure the

deficiencies identified herein.

I.      Factual and Procedural Background

        Plaintiff is an inmate in the Al Cannon Detention Center in Charleston County. Plaintiff

indicates he is converting from Roman Catholicism to Judaism, but the jail’s chaplain refuses to

approve him for a Kosher diet because Plaintiff is not Jewish. Plaintiff claims that the chaplain

has approved Muslim inmates for religious diets, even if they are lying just to receive different

food.   Plaintiff claims jail officials—Defendants Carter, Smith, and Smalls—ignored the

grievances Plaintiff filed about being denied a religious-based diet. Plaintiff brings this action

pursuant to 42 U.S.C. § 1983 alleging violations of his rights to due process and free exercise of

religion, seeking damages.



                                                Page 1 of 7
      0:21-cv-01464-TMC-PJG         Date Filed 06/02/21      Entry Number 12       Page 2 of 7




II.      Discussion

         A.     Standard of Review

         Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

         To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

         This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal



                                            Page 2 of 7
   0:21-cv-01464-TMC-PJG             Date Filed 06/02/21       Entry Number 12         Page 3 of 7




construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

        B.      Analysis

        The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

        Initially, the defendant named “Al Cannon Detention Center, Chaplain Services” is subject

to summary dismissal because it is not a “person” amenable to suit pursuant to § 1983. See Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting that for purposes of § 1983 a “person”

includes individuals and “bodies politic and corporate”). To extent Plaintiff means to sue the jail

itself, the jail is a building, and not a political body or individual subject to suit. See, e.g., Nelson

v. Lexington Cty. Det. Ctr., C/A No. 8:10-2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26,

2011) (finding that the plaintiff failed to establish that the Lexington County Detention Center, “as

a building and not a person, is amenable to suit under § 1983”); see also Brooks v. Pembroke City

Jail, 722 F. Supp. 1294, 1301 (E.D.N.C. 1989) (“Claims under § 1983 are directed at ‘persons’

and the jail is not a person amenable to suit.”). Or, to the extent Plaintiff means to sue the jail’s

“chaplain services,” such an office or group of people are not collectively amenable to suit under

§ 1983. See, e.g., Harden v. Green, 27 F. App’x 173, 178 (4th Cir. 2001) (“The medical department



                                              Page 3 of 7
   0:21-cv-01464-TMC-PJG            Date Filed 06/02/21      Entry Number 12         Page 4 of 7




of a prison may not be sued, because it is not a person within the meaning of § 1983.”); Shadoan

v. Florence Cty. Det. Ctr. Med. Dep’t, No. 8:12-cv-2908 DCN JDA, 2013 WL 6408347, at *2

(D.S.C. Dec. 6, 2013) (collecting cases). 1 Accordingly, Plaintiff fails to state a claim against this

defendant upon which relief can be granted.

       As to the individual defendants, they are subject to summary dismissal because Plaintiff

fails to state a plausible claim that they violated Plaintiff’s constitutional rights. As to the free

exercise claim, 2 Plaintiff fails to provide any facts that would plausibly show that the defendants

were the cause of, or responsible for, Plaintiff not being allowed to have a religious-based diet.

See Iqbal, 556 U.S. at 676 (providing that a plaintiff in a § 1983 action must plead that the

defendant, through his own individual actions, violated the Constitution); see also Evans v.

Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (“[C]onstitutional torts . . . require a demonstration

of both but-for and proximate causation.”). Plaintiff alleges that he informed the Carter, Smith,

and Smalls that he disagreed with the chaplain’s decision, but Plaintiff fails to provide any facts

that would show that these defendants had any authority to change Plaintiff’s diet. See Williamson

v. Stirling, 912 F.3d 154, 171 (4th Cir. 2018) (“Importantly, mere knowledge of such a deprivation

does not suffice.”); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (providing the defendant




       1
          However, Plaintiff may amend his complaint to name an individual amenable to suit
pursuant to § 1983. See Harden, 27 F. App’x at 178 (“However, where a pro se litigant alleges a
cause of action which may be meritorious against persons unknown, the district court should afford
him a reasonable opportunity to determine the correct person or persons against whom the claim
is asserted, advise him how to proceed, and direct or permit amendment of the pleadings to bring
that person or persons before the court.”) (citing Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th
Cir.1978)).
       2
          See generally Carter v. Fleming, 879 F.3d 132, 139 (4th Cir. 2018) (“In order to state a
claim for violation of rights secured by the Free Exercise Clause, an inmate, as a threshold matter,
must demonstrate that: (1) he holds a sincere religious belief; and (2) a prison practice or policy
places a substantial burden on his ability to practice his religion.”).
                                             Page 4 of 7
   0:21-cv-01464-TMC-PJG             Date Filed 06/02/21       Entry Number 12        Page 5 of 7




must have “personal knowledge of and involvement in the alleged deprivation” of the plaintiff’s

rights to be liable under § 1983).

       As to the due process claim, the court construes this claim as asserting that the defendants’

denial of Plaintiff’s grievances about a religious diet violated the Fourteenth Amendment.

However, the Due Process Clause is not implicated by Plaintiff filing a grievance over this issue.

See Booker v. SCDC, 855 F.3d 533, 541 (4th Cir. April 28, 2017) (citing Adams v. Rice, 40 F.3d

72 (4th Cir. 1994)) (“[I]nmates have no constitutional entitlement or due process interest in access

to a grievance procedure. An inmate thus cannot bring a § 1983 claim alleging denial of a specific

grievance process, for example.”); Adams v. Rice, 40 F.3d at 75 (“[T]he Constitution creates no

entitlement to grievance procedures or access to any such procedure voluntarily established by a

state.”). Therefore, Plaintiff fails to state a due process claim upon which relief can be granted.

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(b)(ii) and § 1915(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure

15(a) that corrects the deficiencies identified above. 3 In a contemporaneously issued order, the

court has provided Plaintiff with instructions to bring this case into proper form for initial review

and the issuance and service of process. In that order are instructions to fill out the standard pro


       3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 5 of 7
   0:21-cv-01464-TMC-PJG           Date Filed 06/02/21       Entry Number 12        Page 6 of 7




se prisoner complaint form attached to the order if Plaintiff wants to file an Amended Complaint.

If Plaintiff fails to file an amended complaint that corrects those deficiencies, this action will be

recommended for summary dismissal pursuant to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.



                                              __________________________________________
June 2, 2021                                  Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                            Page 6 of 7
   0:21-cv-01464-TMC-PJG          Date Filed 06/02/21      Entry Number 12       Page 7 of 7




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 7 of 7
